Citation Nr: 0024262	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  95-41 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a chronic acquired psychoneurotic disability, 
to include major depression, and if so, whether service 
connection is established.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in May 1995 in which the RO concluded a previously 
denied claim of entitlement to service connection for a 
psychiatric disability was not reopened.  The veteran 
commenced an appeal of that decision, and in the course of 
subsequent development the claim was reopened, but service 
connection remained denied following the RO's March 1999 
determination that the reopened claim was not well grounded.  
In this regard, the Board must make a preliminary independent 
determination as to this matter.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Accordingly, the issue of whether new 
and material evidence has been submitted to reopen the claim 
for entitlement to service connection for a chronic acquired 
psychoneurotic disability, to include major depression, will 
be addressed herein.


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied in April 1971.  The veteran was informed of that 
decision and of his appellate rights later in April 1971; 
however, he did not appeal that decision.  

2.  Additional service medical records were obtained and 
associated with the claims folder in June 1998.   

3.  The evidence added to the record since the April 1971 RO 
decision bears directly and substantially on the issue of a 
current psychiatric disability. 

4.  Competent evidence of a chronic acquired psychoneurotic 
disability, to include major depression, incurred in or 
aggravated by service, and of a relationship between a 
current psychiatric disability and service, has not been 
presented.  

CONCLUSIONS OF LAW

1.  The April 1971 rating decision denying the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disability is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (1999).

2.  Additional evidence received since the April 1971 rating 
decision is both new and material; thus, the claim for 
service connection for a chronic acquired psychiatric 
disability, to include major depression, is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(c) (1999).

3.  A well-grounded claim of entitlement to service 
connection for a chronic acquired psychoneurotic disability, 
to include major depression, has not been presented.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran seeks service connection for a psychiatric 
disability that he says began in service, and was 
misdiagnosed in service as a personality disorder.  His 
service medical records include a February 1964 record that 
contains a diagnosis of passive aggressive reaction, chronic, 
severe, manifested by general maladjustment, passivity, 
threats and a pronounced psychopathic behavior.  It was 
determined that the condition existed prior to service.  In 
an October 1964 Report of Psychiatric Examination, the 
physician reported the veteran was a rather inadequate 
anxious and passive young man who had consistently shown a 
tendency to deal with his fears by impressing upon others 
that he was weird and could be dangerous.  He reportedly 
complained of being thought of as "crazy" by other members 
of his unit, but the examiner opined that it was obvious that 
the veteran had done his best to present himself in that 
light by hitting walls, talking about killing people and 
breaking lights in tanks.  The examiner added that by those 
actions the veteran was trying to communicate that he could 
not make it in the service and it would be best for everyone 
to send the veteran home.  The examiner added, "This is not 
to imply however that he is malingering."  The examiner 
recommended the veteran be separated from service.  During 
his separation examination in January 1965, inadequate 
personality was diagnosed.  The veteran also reported at that 
time that he had been rejected by the Marines because he was 
too nervous.  No other psychiatric conditions were complained 
of, diagnosed or treated in service.  

In December 1970, the veteran filed a claim seeking to 
establish entitlement to service connection for a nervous 
condition.  He reported receiving treatment from two private 
physicians, Drs. G and R, for that condition during the year 
following separation from service, but did not provide their 
addresses at that time.  Service connection was denied in 
April 1971, as the only psychiatric disability of record in 
service was a personality disorder, which is not a disability 
for VA purposes.  Additional evidence added to the record 
since that decision includes VA treatment records and reports 
of VA Compensation and Pension examinations.  Among the 
relevant diagnoses are mild anxiety reaction; avoidant 
personality disorder; depression secondary to low back pain; 
anxiety; depression; severe recurrent major depression; 
personality disorder unrelated to medical service.  In a 1988 
claim form the veteran reported being treated by "Dr. Sid," 
but did not provide that individual's mailing address, nor 
did he submit treatment records from Dr. Sid.  

In October 1994 the veteran requested his claim be reopened.  
The claim was denied in May 1995.  He expressed his 
disagreement with that determination; he was provided a 
Statement of the Case, together with a copy of the rating 
decision, in August 1995 explaining why the claim was not 
reopened.  In October 1995 the veteran submitted a VA Form 9, 
Appeal to Board of Veterans' Appeals, in which he asserted 
his psychiatric problem was misdiagnosed in service as a 
personality disorder, which he said was a common practice for 
the military.  Additional VA treatment records were reviewed 
and the veteran was furnished a Supplemental Statement of the 
Case (SSOC) in February 1996, explaining that the attempt to 
reopen the claim remained denied.  The RO contacted the 
veteran in May 1998 for his assistance in obtaining private 
medical records.  Using the information he provided, the RO 
learned that Dr. R had no records regarding the veteran.  The 
veteran did not submit Dr. G's records, nor did he provide 
additional information that could be used to obtain his 
records.  

In June 1998 additional service medical records were 
received.  The RO considered the claim again and concluded it 
was not well grounded, and in March 1999 furnished the 
veteran a SSOC providing the relevant laws and regulations, 
and explained the claim was not well grounded because there 
was no evidence of a psychiatric disability other than a 
personality disorder during service or within one year 
following service, nor was there a nexus opinion linking a 
current psychiatric disability to service.  

In August 1999 the veteran underwent a VA Compensation and 
Pension examination.  The examiner opined that there may be 
an Axis II personality disorder unrelated to military 
service.  The examiner then stated there was no change in the 
diagnosis in the "A.M.I.E.", which was psychoneurotic 
condition to include major depressive disorder.  He added, 
"there is no connection between any psychiatric symptoms and 
the service . . ."  Additional VA treatment records were 
received in September 1999, some of which reflected 
psychiatric treatment administered in the 1990's.  The 
veteran was asked to provide a medical history, but responded 
that he was unable to supply any more information.  In 
January 2000 the veteran was furnished a SSOC explaining that 
service connection remained denied because he had not 
submitted a well-grounded claim:  no evidence of record 
established any relationship between a chronic acquired 
psychoneurotic condition, to include major depression, and 
service.  

Laws and Regulations

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  38 C.F.R. § 3.156(c) (1999).  

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be granted for a chronic disease, 
such as psychosis, that becomes manifest to a compensable 
degree within one year after separation from active duty.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1999).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim requires competent evidence of a 
current disability, of incurrence or aggravation in service, 
and of a nexus between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the appellant in developing 
the facts pertinent to the claim.  Roberts v. West, 13 Vet. 
App. 185 (1999).  

Analysis

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability 
Service connection was denied for a psychiatric disorder in 
1971.  The veteran was informed of that determination and did 
not appeal it, so it became final.  38 U.S.C.A. § 7105 (West 
1991).  The law provides that a finally denied claim may only 
be reopened upon the submission of evidence that is both new 
and material.  38 U.S.C.A. § 5108 (West 1991).  

In 1995 the veteran filed a claim, again seeking to establish 
service connection for an acquired psychiatric disorder.  The 
claim was viewed as an attempt to reopen the previously 
denied claim, and the RO commenced development and 
adjudication of that claim.  When the attempt to reopen was 
denied, the veteran commenced this appeal by expressing 
disagreement with that determination.  He perfected an 
appeal, and then, during the course of additional 
development, additional service medical records were 
received.  

VA's regulations provide that a claim, even one that has been 
finally decided, is to be "reconsidered" when additional 
service medical records are received.  38 C.F.R. § 3.156(c) 
(1999).  Accordingly, this claim is reopened, and the Board 
will now proceed to address whether the reopened claim is 
well grounded.  

Entitlement to service connection for a 
chronic acquired psychoneurotic disability, to include major 
depression  
Before the Board may proceed to address the merits of this 
reopened claim, it must first ascertain whether a well-
grounded claim of entitlement to service connection has been 
presented.  38 U.S.C.A. § 5107 (West 1991).  The record 
reveals that the veteran has been diagnosed with major 
depression, so the first step of the Caluza test has been 
met.  

With regard to the second step of the Caluza well-grounded 
claim analysis, which requires competent evidence of 
incurrence or aggravation in service, there are no mention of 
complaints, diagnosis or treatment of major depression in 
service.  The veteran argues that the condition diagnosed in 
service as a personality disorder was in reality an acquired 
disorder that is subject to service connection, as opposed to 
a developmental disorder such as a personality disorder that 
is not subject to service connection.  As set out in detail 
above, the medical evidence in service showed that the only 
psychiatric disorder the veteran had in service was a 
personality disorder, for which service connection is not 
available under VA regulation.  38 C.F.R. § 3.303(c) (1999).  

As a lay person the veteran is not competent to provide 
evidence addressing a medical matter, such as a medical 
diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Although the veteran is competent to 
testify to the symptoms he experiences, he is not competent 
to testify to the fact that what he experienced in service 
was not a personality disorder but was some other, acquired 
psychiatric disability.  

Similarly, as a lay person he is not qualified to provide 
competent evidence that the condition he had in service is 
the same condition he now has.  Clyburn v. West, 12 Vet. App. 
296 (1999).  A claimant diagnosed with a chronic condition 
must still provide a medical nexus between the current 
condition and the putative continuous symptomatology; until 
the appellant presents competent medical evidence to provide 
a relationship between a current disability and either an in-
service injury or continuous symptomatology, the claim cannot 
be considered well grounded.  Voerth v. West, 13 Vet. App. 
117 (1999).  

Following careful consideration of the evidence, the Board 
finds there is no competent evidence of a psychiatric 
disability in service other than the personality disorder, 
nor is there any competent evidence of a nexus between a 
current psychiatric disability and service.  The claim is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza.  

In the absence of a well-grounded claim, the benefit of the 
doubt found in 38 U.S.C.A. § 5107(b) (West 1991) is not for 
consideration.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom Epps v. West, 118 S. Ct. 2348 
(1998).  

ORDER

The previously denied claim of entitlement to service 
connection for an acquired psychiatric disability is 
reopened.  

A well-grounded claim not having been presented, service 
connection for a chronic acquired psychoneurotic disability, 
to include major depression, is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

